Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 14-15 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Franz (US 20120024434).
Regarding claim 14, Franz discloses a metal casting and processing system (Fig. 1-5: 1 and 16), comprising: a continuous casting device (1) for casting a metal strip (9) at a first speed ([0008] casting speed); and a hot rolling stand (16) operating at a second speed ([0008] rolling speed) that is decoupled ([0008]-[0010] decoupled speeds) from the first speed, wherein the hot rolling stand is a first rolling stand (metal casting processing system 1 and 16 comprises a first hot rolling stand 16) of the metal casting and processing system downstream from the continuous casting device.
Regarding claim 15, Franz discloses a casting and rolling method, comprising: continuously casting (see Fig. 1-5: 1 casting) a metal strip (9) at a first speed ([0008] casting with a continuous casting device (1); and hot rolling the metal strip at a second speed ([0008] rolling speed) and with a first rolling stand (a first hot rolling stand 16) downstream from the continuous casting device, wherein the first speed is decoupled ([0008]-[0010] decoupled speeds) from the second speed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal (US 20100212856) in view of Kimura (US 4976024).
Regarding claim 7, Rosenthal discloses a metal casting system (Fig. 6), comprising: a continuous casting device (2) for casting a metal strip (1); and one or more rolling stands (11) positioned downstream of the continuous casting device for receiving the metal strip and reducing a thickness of the metal strip (rolls 11 causes thickness reduction) under hot or warm rolling temperatures (11 is hot rolling because it rolls after the furnace heats up the material); and a soaking furnace (21) positioned inline between the continuous casting device and the one or more rolling stands for heating the metal strip while uncoiled and moving downstream in a processing direction (left to right direction as shown in Fig. 6).  
Rosenthal is silent to specific reduction of 50 to 70% reduction in thickness. 
Kimura teaches a similar metal casting system comprising: a continuous casting device (elements 1-11) for casting a metal strip (40); and one or more rolling stands (one of three stands 39) positioned downstream of the continuous casting device for receiving the metal strip and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Rosenthal to have chosen, for example, the thickness from the original thickness of the workpiece to be 40 mm (10 to 40mm) and to reduce the thickness to 5 mm (from 1.6 to 6mm) which would be 50% reduction in thickness on average for each of the stands 39 as taught by Kimura since choosing a thickness reduction ratio is well known in the art of hot rolling to obtain a desired thickness of the final product.
Regarding claim 8, modified Rosenthal teaches the metal casting system of claim 7, wherein the continuous casting device is arranged to cast the metal strip at a thickness of 7 mm - 50 mm (Col. 4 l. 26-42, Kimura).  
Regarding claim 10, modified Rosenthal teaches the metal casting system of claim 7. 
Rosenthal is silent to the specifics of the temperature of the furnace relative to the solidus temperature of the workpiece and duration. Specifically, Rosenthal is silent to wherein the soaking furnace is configured to maintain the metal strip at a peak metal temperature that is approximately 15 C - 45 C below a solidus temperature of the metal strip for a duration of approximately 1-3 minutes.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a temperature that is below the solidus temperature of the workpiece because if the temperature is above the solidus temperature, it would have not desirable deformations due to solid and liquid state of the metal sheet. Therefore, depending on the material being used, PHOSITA would have arrived at the given temperature range in relation to the solidus temperature. 

Regarding claim 11, modified Rosenthal teaches the metal casting system of claim 7, wherein the one or more rolling stands include a single rolling stand (one of the rolling stands 11) capable of achieving a 50% - 70% reduction of thickness of the metal strip (see claim 7 rejection which explains the 50% reduction of thickness).  
Regarding claim 12, modified Rosenthal teaches the metal casting system of claim 7.
Rosenthal fails to disclose wherein the continuous casting device is a belt caster.
Kimura teaches the casting device that is a belt caster (5, 7 are belt casters).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the casting device of Rosenthal with the casting device of Kimura since these two casters were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the casting device of Rosenthal for the belt caster of Kimura. 
 
 

.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal (US 20100212856) in view of Kimura (US 4976024) further in view of Frommann (US 4698897).
Regarding claim 9, modified Rosenthal teaches the metal casting system of claim 7.
Rosenthal is silent to the hot rolling and wherein the hot or warm rolling temperatures are at least approximately 400C.  
Fromman teaches a similar metal casting system (Fig. 1-4) having a caster (1), a furnace (4), and rolling machine (11-Fig. 4 or 7 – Fig. 1). Fromman also teaches that coil’s temperature should be raised to or maintained for hot rolling levels (Col. 2 line 42-48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized that Kimura’s rolling machines are hot rolling machines because raising the temperature of the coil before the hot rolling is taught by Fromman. If it was a cold rolling, it would not have used a furnace to maintain a high temperature of the coil. In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose a temperature of at least approximately 400C because depending on the material thickness, material used, speed of the rolling, etc. PHOSITA would have arrived at the temperature that would best work with a specific material being used.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (JPS60152348).
and spaced apart downstream from the continuous casting device for delivering coolant (cooling water) to the metal strip.
Hiroshi is silent to whether the coolant to the metal strip is enough or not enough to fast cool the metal strip at a rate of 10 C/s as the metal strip exits the continuous casting device. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a cooling rate of 10C/s or more since Hiroshi is concerned with solidification shell on the outside of the workpiece ([0001] line 14) while passing through the cooling area as shown in the figures of Hiroshi. Based on the material of the workpiece, thickness, the speed of the workpiece passing through the cooling, and etc, a PHOSITA would have chosen a sufficient cooling rate to achieve the goal. Therefore, based on the material characteristics, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen the cooling rate of 10C/s or more. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 02/11/2022 regarding claim 14 and 15 have been fully considered but they are not persuasive. 
Applicant argues in pg. 6 that Franz does not teach or suggest that the hot rolling stand is“a first rolling stand of metal casting and processing system downstream from the continuous .
Applicant's arguments filed 02/11/2022 regarding claim 17 have been fully considered but they are not persuasive. 
Applicant in pg. 8 argues that nozzles 23, 25 are a component of the overall continuous casting machine. Examiner respectfully disagrees. Examiner cites element 2-5 of Hiroshi to be the continuous casting machine. Hiroshi does not describe that the nozzles 23 and 25 are part of the elements 2-5 as shown in the figures. As shown in the figures, nozzles 23 and 25 are spaced apart downstream from the casting machine. 

Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5548882 teaches a similar casting system/ method that teaches a “decoupled speed”. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725                                                                                                                                                                                                        
/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799